DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the recitation of “wherein the pillar includes a solder layer on the head” is contradictory to independent claim 1’s “wherein the pillar does not include solder.” It is unclear as to how both limitations can exist within a single claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidemann et al. (US Pub. No. 2017/0285280 A1; hereinafter Seidemann) in view of Lin et al. (U.S. Publication No. 2014/0077360 A1; hereinafter Lin ‘360)
	With respect to claim 1, Seidemann discloses a microelectronic device (100; ¶ [0020]), comprising:
a die [101]( “… IC Chip 101.”; ¶ [0020] as evidenced by “Packaging of an IC chip or die often entails, in part, fabrication of electrically-isolated interconnect features through formation of patterned layers of metal and patterned layers of electrically-insulating or dielectric material (which may be referred to as build-up, or build-up material).”; ¶ [0001]);
an input/output (I/O) terminal [104] “Electrical contact areas 104 may be electrically coupled with one or more electronic devices, which may accept electrical signals (e.g., electric currents) through electrical contact areas 104 and which may in turn be operable to respond to the electrical signals by processing and/or propagating them, or which may deliver electrical signals through electrical contact areas 104.”; ¶ [0023]) on the die (101); 
a dielectric layer [110, 130, 106] (See ¶[0026]) in direct contact with the die [101]; and
a pillar [114, 107] (See ¶[0033]) electrically coupled to the I/O terminal [104], the pillar [114,107] being electrically conductive (see ¶[0035]), the pillar extending directly from the I/O terminal, through the dielectric layer, to an exterior (see ¶[0036]) of the microelectronic device (See Figure 1), wherein the pillar (114, 107) includes:
a column [114a] (see Fig. 1 annotated by Examiner) electrically coupled to the I/O terminal, the column being electrically conductive (see ¶[0035]); and
a head [114b] (see Fig. 1 annotated by Examiner) electrically coupled to the column at an opposite end of the column from the I/O terminal, the head being electrically conductive (see ¶[0035]), the head extending laterally past the column in at least one lateral direction (x-dimension; ¶[0037]), wherein the dielectric layer extends from the die to the head.

    PNG
    media_image1.png
    686
    703
    media_image1.png
    Greyscale


Seidemann fails to disclose wherein the pillar does not include solder. 	In the same field of endeavor, Lin ‘360 teaches wherein the pillar [16] does not include solder (see ¶[0024]).	The utilization of a direct metal-to-metal contact as taught by Lin with the supplementation of Seidemann’s solder bump with a metal ladder bump allows for prevention of undesirably intermetallic compounds (see Lin ‘360 ¶[0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidemann et al. (US Pub. No. 2017/0285280 A1; hereinafter Seidemann) in view of Lin et al. (U.S. Publication No. 2014/0077360 A1; hereinafter Lin ‘360) as applied to claim 1 above, and further in view of Lin et al. (US Pub. No. 2014/0061888 A1; hereinafter Lin’888).
With respect to claim 2, the combination of Seidemann and Lin ‘360 fails to disclose wherein the dielectric layer includes photosensitive polymer material.
In the same field of endeavor, Lin ‘888 teaches wherein the dielectric layer [145, 131, 132], ¶[0013]) includes photosensitive polymer material (“passivation layer 203 is a photo-sensitive polymer and can be patterned without a photoresist layer”; ¶[0020]).
Lin ‘888's material of the dielectric layer can be substituted for the material of the dielectric layer of Seidemann’s and Lin ‘360. This combination would arrive at the claimed limitation of wherein the dielectric layer includes photosensitive polymer material.

    PNG
    media_image2.png
    823
    1263
    media_image2.png
    Greyscale

FIG. 1A of LIN ‘888

    PNG
    media_image3.png
    472
    857
    media_image3.png
    Greyscale

FIG. 2G of LIN ‘888
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the dielectric layer as disclosed by Seidemann and Lin ‘360 by substituting the material of the dielectric layer as disclosed by Lin ‘888 as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
With respect to claim 3, the combination of Seidemann and Lin ‘360 discloses the dielectric layer (110, 130, 106) includes a column trench sublayer (110, 130) which laterally surrounds the column (114a) and a head trench sublayer (106) which laterally surrounds the head (114b); the column includes metal (¶ [0035]); and the head includes metal (¶ [0035]), but fails to disclose the column includes copper; and the head includes copper.
Lin ‘888 teaches, the column [208] (see ¶[0014]) includes copper (see ¶[0022]) and the head [135]; includes copper (see ¶[0022-0025]).
Lin ‘888's material of the column and head can be substituted for the material of the column and head of Seidemann’s. This combination would arrive at the claimed limitation of the column includes copper; and the head includes copper.	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the column and the head as disclosed by Seidemann and Lin’360 by substituting the material of the column and the head as disclosed by Lin ‘888 as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
With respect to claim 4, the combination of Seidemann, Lin’360 and Lin’888 discloses wherein the column [208] includes a column liner [205] which is electrically conductive, extending around a lateral boundary of the column, and the head [135] includes a head liner [205] which is electrically conductive, extending around a lateral boundary of the head (see Lin’888 Figure 1 and 2G).
With respect to claim 5, the combination of Seidemann, Lin’360 and Lin’888 discloses wherein the pillar includes a pillar liner [205] which is electrically conductive (see ¶[0021]) extending around a lateral boundary of the column (124) and around a lateral boundary of the head (see Lin’888 Figure 1 and 2G).
With respect to claim 6, the combination of Seidemann and Lin’360 fails to explicitly disclose wherein the pillar includes a barrier layer on the head, the barrier layer including a metal selected from the group consisting of nickel, palladium, platinum, titanium, tantalum, cobalt, tungsten, molybdenum, and zinc.
In the same field of endeavor, Lin‘888 teaches wherein the pillar includes a barrier layer [205] on the head [135], the barrier layer including a metal selected from the group consisting of nickel, palladium, platinum, titanium, tantalum, cobalt, tungsten, molybdenum, and zinc (see ¶[0021]).
Lin’888's barrier layer and material of the barrier layer can be added to the pillar of Seidemann and Lin’360’s. This combination would arrive at the claimed limitation of wherein the pillar includes a barrier layer on the head, the barrier layer including a metal selected from the group consisting of nickel, palladium, platinum, titanium, tantalum, cobalt, tungsten, molybdenum, and zinc.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the pillar as disclosed by Seidemann and Lin’360’s by adding a barrier layer in the pillar as disclosed by Lin‘888 as one of ordinary skill would recognize that the barrier layer is a conductive layer and prevents the diffusion of copper deposited to fill openings (¶[0021]; Lin ‘888); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidemann et al. (US Pub. No. 2017/0285280 A1; hereinafter Seidemann) in view of Lin et al. (U.S. Publication No. 2014/0077360 A1; hereinafter Lin ‘360) as applied to claim 1 above, and further in view of Kuo et al. (US Pub. No. 2013/0270699 A1; hereinafter Kuo).
With respect to claim 7, the combination of Seidemann and Lin’360 teaches, wherein the pillar includes a solder layer on the head, the solder layer being located at the exterior of the microelectronic device.	Kuo teaches wherein the pillar [210,416] includes a solder layer [620] (see Figure 7) on the head [416], the solder layer being located at the exterior of the microelectronic device (See Kuo Figure 7).	The implementation of a solder layer with IMC layer allows for proper contact while minimizing the risk of bridging (See Kuo ¶[0032]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
With respect to claim 8, the combination of Seidemann and Lin’360 fails to disclose wherein the pillar includes a portion of a seed layer located between the column and the I/O terminal which is electrically coupled to the column, the seed layer being electrically conductive.
In the same field of endeavor, Kuo wherein the pillar [724’] includes a portion of a seed layer [210] (see ¶[0021]) located between the column [724”] (see Fig. 7 annotated by Examiner) and the I/O terminal [102], (see ¶[0015]) which is electrically coupled to the column [724”], the seed layer [210] being electrically conductive (see ¶[0021]).
Kuo’s seed layer of the pillar can be added to the pillar of Seidemann and Lin’360’s. The combination teaches the limitation wherein the pillar includes a portion of a seed layer located between the column and the I/O terminal which is electrically coupled to the column, the seed layer being electrically conductive.

    PNG
    media_image4.png
    601
    1012
    media_image4.png
    Greyscale

FIG. 7 of KUO
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the pillar as disclosed by Seidemann and Lin’360 by adding the seed layer between the I/O terminal and the column as disclosed by Kuo as one of ordinary skill would recognize that the seed layer aids in the formation of a thicker layer during subsequent processing steps (¶ [0021]; Kuo); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  

Allowable Subject Matter
Claims 9 and 11-20 are allowed.
With respect to claims 9, 11-20, none of the prior art teaches or suggests, alone or in combination, a method of forming a microelectronic device, comprising: forming the dielectric layer includes forming a column trench sublayer on the die, the column trench sublayer having a column trench which exposes the I/O terminal; and forming the column includes: Appl. No.: 16/042,661Page 3 of 9Amendment 116 T78669US02forming a column liner on the column trench sublayer, the column liner extending into the column trench and contacting the I/O terminal; forming a column layer on the column liner, so that the column layer fills the column trench and extends over the column trench sublayer adjacent to the column trench; and removing the column layer and the column liner from over the column trench sublayer adjacent to the column trench.

Response to Arguments
Applicant's arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818